Exhibit 10.1

AMENDED AND RESTATED

CHART INDUSTRIES, INC.

VOLUNTARY DEFERRED INCOME PLAN

WHEREAS, Chart Industries, Inc. (the “Company”) heretofore adopted the Amended
and Restated Chart Industries, Inc. Voluntary Deferred Income Plan (the “Plan”),
an unfunded plan maintained for the purpose of providing deferred compensation
for a select group of management or highly compensated employees within the
meaning of the United States Code of Federal Regulations Section 2520.104-23 and
Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974 (“ERISA”); and

WHEREAS, the Company heretofore amended the Plan to satisfy the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”); and

WHEREAS, the Company now wishes to amend the Plan to add provisions to “restore”
certain benefits that could not be made under the Company’s qualified savings
plan(s) due to statutory limitations;

NOW, THEREFORE, effective July 1, 2010, the Plan is amended and restated to
revise the eligibility requirements of the Plan and to provide for certain
specified Company contributions.

SECTION 1. PURPOSE OF PLAN

The Plan is unfunded and is maintained for the purpose of providing deferred
compensation to a select group of management and highly compensated employees of
the Company within the meaning of the United States Code of Federal Regulations
Section 2520.104-23 and Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee
Retirement Income Security Act of 1974 (“ERISA”). The Plan will be administered
in accordance with such purpose and in accordance with the provisions of
Section 409A of the Code.

SECTION 2. DEFINITIONS

 

2.1 “Administrator” means the Company.

 

2.2 “Affiliate” means any corporation or business organization during any period
during which it would be treated, together with the Company, as a single
employer for purposes of Section 414(b) or (c) of the Code.

 

2.3 “Beneficiary” means the person or entity determined to be a Participant’s
beneficiary pursuant to Section 13.

 

2.4 “Board” means the board of directors of the Company.

 

2.5 “Change in Control” means a “change in ownership of the Company” or a
“change in effective control of the Company” (within the meaning of Section 409A
of the Code).



--------------------------------------------------------------------------------

2.6 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

2.7 “Company” means Chart Industries, Inc.

 

2.8 “Compensation” means the total salary, bonuses and commissions, paid or due
to be actually paid by the Company to a Participant for a Plan Year, including
any amounts deferred under Section 4.

 

2.9 “Disability” means the inability of a Participant to engage in any
substantial gainful activity or the Participant’s receipt of income replacement
benefits for at least three (3) months under an accident and health plan of the
Company, in either case, due to a medically determinable physical or mental
impairment which is expected to result in death or to last for a continuous
period of not less than twelve (12) months.

 

2.10 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

2.11 “Participant” means an employee of the Company who is eligible to
participate in the Plan pursuant to Section 3.

 

2.12 “Plan” means the Chart Industries, Inc. Voluntary Deferred Income Plan, as
set forth herein and as amended from time to time.

 

2.13 “Plan Year” means the calendar year.

 

2.14 “Retirement Age” means the date a Participant attains age 65.

 

2.15 “Savings Plan” means the Chart Industries, Inc. 401(k) Investment and
Savings Plan and any other Plan maintained by the Company or any Affiliate that
is intended to include a qualified cash or deferred arrangement under
Section 401(k) of the Code.

 

2.16 “Separation from Service” means the separation from service of a
Participant from the Company and all Affiliates for any reason, which includes:

 

  (i) a voluntary resignation;

 

  (ii) involuntary discharge for any reason, with or without cause;

 

  (iii) retirement at or after Retirement Age;

 

  (iv) death;

 

  (v) a leave of absence (including military leave, sick leave or other bona
fide leave of absence) but only at the point that such leave exceeds the greater
of (i) six months, or (ii) the period for which the Participant’s right to
reemployment is guaranteed either by statute or by contract; or

 

  (vi) a permanent decrease in the Participant’s service to a level that is no
more than twenty percent (20%) of its prior level.

 

2



--------------------------------------------------------------------------------

In determining whether a Separation from Service has occurred, this definition
shall be interpreted in accordance with regulations under Section 409A of the
Code describing a “separation from service,” including, without limitation,
whether it is reasonably anticipated that no further services will be performed
by the Participant after a certain date or that the level of bona fide services
the Participant will perform after such date (whether as an employee or as an
independent contractor) would permanently decrease to no more than twenty
percent (20%) of the average level of bona fide services performed (whether as
an employee or an independent contractor) over the immediately preceding
36-month period (or the full period of services if the Participant has been
providing services for fewer than 36 months).

The transfer of a Participant from the Company to an Affiliate or from an
Affiliate to the Company or another Affiliate shall not constitute a Separation
from Service for purposes of this Plan. In addition, without limiting the
generality of the foregoing, in determining Affiliates for purposes of applying
this definition of Separation from Service, the usual “at least 80%” standard in
Code Section 1563(a)(1), (2) and (3) shall read “at least 50%” (or, where the
Compensation Committee has determined that there is a good business reason for
such lower limit, “at least 20%”) for purposes of construing Code Section 414(b)
and 414(c).

 

2.17 “Year of Service” shall have the same meaning as under the Chart Industries
Inc. 401(k) Investment and Savings Plan.

SECTION 3. ELIGIBLE EMPLOYEES

The Administrator shall determine which management employees and highly
compensated employees of the Company and its Affiliates incorporated in the
United States shall be eligible to participate in the Plan from time to time,
the eligibility waiting period and such other conditions as may be applicable
from time to time. As of (i) July 1, 2010 for purposes of Section 6(a) of the
Plan and (ii) January 1, 2011 for purposes of Sections 4 and 6(b) of the Plan,
eligible employees shall include each employee whose base salary, commission and
bonus actually paid or projected to be paid in the Plan Year prior to the Plan
Year to which a deferral election applies exceeds the compensation limit for
such prior Plan Year under Section 401(a)(17) of the Code. Notwithstanding the
foregoing, any Participant who was actively participating in the Plan on
June 30, 2010, shall continue to be eligible to participate in the Plan.

SECTION 4. ELECTION TO DEFER COMPENSATION

 

  (a) A Participant may elect to defer a specified percentage of his or her
Compensation (from one percent (1%) to one hundred percent (100%)) for a Plan
Year.

 

  (b)

Such election shall be made by filing an election form with the Administrator in
such manner as the Administrator shall prescribe on or prior to June 30 (or such
other date permitted under Section 409A of the Code that the Administrator may
specify) of the preceding Plan Year. Any election so made shall not be binding

 

3



--------------------------------------------------------------------------------

 

for any subsequent Plan Year, and thus a new election must be filed on or before
June 30 (or such other date permitted under Section 409A of the Code that the
Administrator may specify) of the immediately preceding Plan Year for any
subsequent Plan Year. Notwithstanding the foregoing, the Administrator may
determine in its sole discretion that, subject to the provisions of Section 409A
of the Code, an eligible employee who first becomes eligible to participate in
the Plan after the beginning of a Plan Year shall be entitled to make a deferral
election (with respect to Compensation to be earned after the date of the
election) within thirty (30) days of becoming eligible.

 

  (c) At the time a Participant completes his deferral election for a Plan Year,
he shall elect to have his deferrals for the Plan Year credited to a Retirement
Account or an In-Service Withdrawal Account.

 

  (d) A Participant’s election to defer Compensation shall become irrevocable as
of the last permissible date for making such deferrals without adverse tax
consequences under Section 409A of the Code. Notwithstanding the foregoing, if a
Participant receives a distribution from the Plan due to an Unforeseeable
Emergency, any existing deferral elections made under Section 4 shall be
cancelled. Any future deferral election made under Section 4 shall apply only to
Compensation that would otherwise be payable at least six (6) months after
receipt of such distribution. If required by the terms of the Savings Plan, if a
Participant receives a hardship distribution under the Savings Plan, he shall
have any existing deferral elections made under Section 4 cancelled. Any future
deferral election made under Section 4 shall apply only to Compensation that
would otherwise be payable at least six (6) months after receipt of such
distribution.

SECTION 5. ACCOUNTS

There shall be established on the Company’s books for each Participant the
following separate Accounts, as applicable:

 

  (a) a “Retirement Account” to which shall be credited: (i) any Compensation
deferred by the Participant under the Plan which the Participant has not
designated as an “In-Service Withdrawal”; (ii) Profit Sharing Contributions made
under Section 6(a); and (iii) Matching Contributions made under Section 6(b), as
well as the hypothetical investment experience attributable to any such
contributions; and

 

  (b) if the Participant elects under Section 4 to designate some portion or all
of his deferrals for a Plan Year as an “In-Service Withdrawal,” an In-Service
Withdrawal Account to which shall be credited the deferrals so designated and
the hypothetical investment experience attributable thereto.

The Company shall maintain such subaccounts within a Participant’s Retirement
Account and In-Service Withdrawal Account as are necessary to properly account
for the various amounts credited thereto.

 

4



--------------------------------------------------------------------------------

The Accounts established under this Article 5 shall be hypothetical in nature
and shall be maintained for bookkeeping purposes only. Neither the Plan nor any
of the Accounts (or subaccounts) shall hold any actual funds or assets. Any
liability of the Company to any Participant, former Participant or Beneficiary
with respect to a right to payment shall be based solely upon contractual
obligations created by the Plan. Neither the Company, the Board nor any other
person shall be deemed to be a trustee of any amounts to be paid under the Plan.
Except as provided in Section 15.2, nothing contained in the Plan, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind, or a fiduciary relationship, between the Company and a Participant,
former Participant, Beneficiary, or any other person.

SECTION 6. COMPANY CONTRIBUTIONS

 

  (a) For each Plan Year ending after July 1, 2010, the Company shall allocate
to the Profit Sharing Account of each Participant:

 

  (i) an amount equal to the percentage of such Participant’s Compensation for
the Plan Year that is specified as a profit sharing contribution under the
Savings Plan, but only with respect to Compensation that is in excess of the
compensation limit under Section 401(a)(17) of the Code for such Plan Year,
taking into account only compensation earned on or after July 1, 2010 for the
2010 Plan Year; and

 

  (ii) an amount equal to the percentage determined under (a)(i) above with
respect to such Participant applied to Compensation that is not taken into
account under the Savings Plan, but that would have been taken into account
under the Savings Plan if there had been no deferral election under this Plan;
and

 

  (iii) any such other amounts as the Company may determine in its discretion
from time to time.

Notwithstanding the foregoing, the Company, by action of the Compensation
Committee of the Board prior to the end of a Plan Year, may change or eliminate
profit sharing contributions to the Plan.

 

  (b) For each Plan Year beginning on and after January 1, 2011, the Company
shall allocate to the Matching Contribution Account of each Participant making
deferrals for such Plan Year the following amounts:

 

  (i) an amount equal to the same percentage applied to such Participant’s
Compensation for the Plan Year as is specified under the Savings Plan as a
matching contribution for such Participant for such Plan Year, reduced by the
percentage of his compensation that could have been taken into account under the
Savings Plan for the Plan Year (whether or not he is participating in the
Savings Plan); and

 

5



--------------------------------------------------------------------------------

  (ii) an amount equal to the percentage determined under (b)(i) above with
respect to such Participant applied to Compensation that is not taken into
account under the Savings Plan, but that would have been taken into account
under the Savings Plan if there had been no deferral election under this Plan.

Notwithstanding the foregoing, the Company, by action of the Compensation
Committee of the Board prior to the end of a Plan Year, may increase, decrease
or eliminate matching contributions to the Plan.

SECTION 7. ADJUSTMENTS TO ACCOUNTS

Each Participant’s Account(s) shall be reduced by the amount of any
distributions to the Participant from the applicable Account, and by any
federal, state and/or local tax withholding and any social security withholding
tax as may be required by law. Pursuant to procedures established by the
Administrator, each Participant’s Account(s) shall be adjusted as of each
business day the New York Stock Exchange is open to reflect the earnings or
losses of any hypothetical investment media as may be elected by the Participant
pursuant to Section 8.

SECTION 8. INVESTMENT OF ACCOUNTS

For purposes of determining the amount of earnings and appreciation and losses
and depreciation to be credited to a Participant’s Account(s), each
Participant’s Account(s) shall be deemed invested in the investment options
selected by the Participant from time to time from those designated by the
Administrator as available under the Plan in accordance with such rules and
procedures as the Administrator may establish. However, no provision of the Plan
shall require the Company to actually invest any amounts in any fund or in any
other investment vehicle.

SECTION 9. VESTED STATUS

Subject to the provisions of Section 18, and except as otherwise provided below,
if a Participant incurs a Separation from Service for any reason on or after his
Retirement Age, or prior to that date as a result of the Participant’s
Disability or death, such Participant shall have a fully nonforfeitable (vested)
right to the fair market value of the Participant’s Account(s). If a Participant
incurs a Separation from Service for any other reason, such Participant shall be
entitled to receive the vested value of his or her Account(s). For this purpose,
each Participant shall at all times have a fully vested right to his or her
Account(s) derived from any Compensation deferred pursuant to Section 4. With
respect to any Company contributions made on the Participant’s behalf pursuant
to Section 6, the Participant shall have a vested right to a percentage of the
fair market value of such portion of each applicable Account as follows:

 

6



--------------------------------------------------------------------------------

Years of Service

   Vested
Percentage  

Less than 1 year

   0 % 

1 year but less than 2 years

   20 % 

2 years but less than 3 years

   40 % 

3 years but less than 4 years

   60 % 

4 years but less than 5 years

   80 % 

5 years or more

   100 % 

The nonvested portion of a Participant’s account, as determined above, shall be
forfeited as of the Participant’s Separation from Service, and may be used to
reduce Company contributions under Section 6 and to pay Plan administrative
expenses.

Notwithstanding the foregoing, a Participant’s Account(s) shall become fully
vested upon a Change in Control.

SECTION 10. TIME AND MANNER OF DISTRIBUTION

Each Participant shall elect at the time of his or her initial deferral
election, either of the following modes of distribution for his vested
Retirement Account:

 

  (a) a single lump sum payment; or

 

  (b) annual installments over a period of up to ten (10) years, the amount of
each installment to equal the balance of the Participant’s vested Retirement
Account immediately prior to the installment divided by the number of
installments remaining to be paid. Each subsequent installment shall be made on
the first day of the calendar month following the one (1) year anniversary of
the prior payment.

After his initial deferral election, a Participant may subsequently elect one
time to change the time and/or form of distribution of his Retirement Account,
subject in either case to the following conditions: (i) any such election must
be made at least twelve (12) months before the date payment would otherwise have
been made or commenced; (ii) the election may not take effect until twelve
(12) months after the date on which the election is made; and (iii) payment with
respect to such election must be deferred for a period of at least five
(5) years from the date on which payment would otherwise have been made or
commenced. For purposes of this rule, each annual installment payment shall be
treated as a separate payment. Distribution of a Participant’s vested Retirement
Account shall be made or commence six (6) months following the date on which the
Participant incurs a Separation from Service with the Company, or if later, the
applicable date specified in the first sentence of this paragraph.

If no distribution election is made, the Participant’s vested Retirement Account
shall be distributed in the form of a single lump-sum payment.

 

7



--------------------------------------------------------------------------------

Each In-Service Withdrawal Account established for a Participant under Section 5
shall be distributed in a lump-sum cash payment as of the date selected by the
Participant on the election form used to establish such In-Service Withdrawal
Account, which date must be at least twenty-four (24) months after the date that
the election is made. Notwithstanding the foregoing, a Participant may
subsequently elect one time to delay the date on which distribution of an
In-Service Withdrawal Account is to be made, subject to the following
conditions: (i) the subsequent election must be made at least twelve (12) months
prior to the date the In-Service Withdrawal Account would otherwise have been
paid, (ii) the election may not take effect until twelve (12) months after the
date on which the election is made; and (iii) payment must be deferred for a
period of at least five (5) years from the date on which payment was initially
scheduled to have been made.

Notwithstanding the foregoing, all of a Participant’s vested Account(s) shall be
distributed, in the form of a single sum payment, within ninety (90) days
following a Change in Control.

SECTION 11. DISTRIBUTION IN THE EVENT OF UNFORESEEABLE EMERGENCY

In the event of an “unforeseeable emergency” (within the meaning of Section 409A
of the Code), a Participant may, by filing an election with the Administrator
(in such form and manner as may be prescribed by the Administrator), elect to
receive a distribution from the Plan in an amount not to exceed the lesser of:
(i) the fair market value of the Participant’s vested Account(s); and (ii) the
amount necessary to satisfy the unforeseeable emergency, including applicable
Federal and state taxes due on the distribution.

SECTION 12. DEATH AND DISABILITY BENEFITS

In the event of the death or Disability of a Participant while in the employ of
the Company or an Affiliate, vesting in the Participant’s Account(s) shall be
one hundred percent (100%), if not otherwise one hundred percent (100%) vested
under Section 9, with the fair market value of the Participant’s Account(s)
being distributed to the Participant or the Participant’s Beneficiary, as
appropriate, in a single lump sum payment, within ninety (90) days following the
Participant’s death or Disability.

If a Participant dies after distribution has commenced under the Plan,
distribution shall be made to the Participant’s Beneficiary in a single lump sum
payment within 90 days following the date of death.

SECTION 13. BENEFICIARY DESIGNATION

A Participant may designate the person or persons to whom the Participant’s
account(s) under the Plan shall be paid in the event of the Participant’s death,
by filing a designation of beneficiary form with the Administrator. If no
Beneficiary is designated, or no Beneficiary survives the Participant, payment
shall be made to the Participant’s surviving spouse, or if none, to the
Participant’s surviving children or, if none to the Participant’s estate.

 

8



--------------------------------------------------------------------------------

SECTION 14. PLAN ADMINISTRATION

 

14.1 Administration. The Plan shall be administered by the Company. The
Administrator is authorized to interpret and construe any provision of the Plan,
to determine eligibility and benefits under the Plan, to prescribe, amend and
rescind rules and regulations relating to the Plan, to adopt such forms as it
may deem appropriate for the administration of the Plan, to provide for
conditions and assurances deemed necessary or advisable to protect the interests
of the Company and to make all other determinations necessary or advisable for
the administration of the Plan, but only to the extent not contrary to the
express provisions of the Plan or the provisions of Section 409A of the Code and
the regulations and rulings promulgated thereunder. The Administrator shall be
responsible for the day-to-day administration of the Plan. Determinations,
interpretations or other actions made or taken by the Administrator under the
Plan shall be final and binding for all purposes and upon all persons.

 

14.2 Review Procedure.

 

  (a) Pursuant to procedures established by the Administrator, claims for
benefits under the Plan made by a Participant or Beneficiary (the “claimant”)
must be submitted in writing to the Administrator.

If a claim is denied in whole or in part, the Administrator shall notify the
claimant within ninety (90) days (or forty-five (45) days if the claim relates
to a determination of Disability) after receipt of the claim, or within one
hundred eighty (180) days (or seventy-five (75) days for a Disability claim), if
special circumstances require an extension of time for processing the claim (in
the case of a Disability determination claim, the review period may be extended
twice with each extension not exceeding thirty (30) days), and provided written
notice indicating the special circumstances and the date by which a final
decision is expected to be rendered is given to the claimant within the initial
ninety (90) day period, or forty-five (45) day period, as the case may be. If
notification is not given in such period, the claim shall be considered denied
as of the last day of such period and the claimant may request a review of the
claim.

The notice of the denial of the claim shall be written in a manner calculated to
be understood by the claimant and shall set forth the following:

 

  (i) the specific reason or reasons for the denial of the claim;

 

  (ii) the specific references to the pertinent Plan provisions on which the
denial is based;

 

  (iii) a description of any additional material or information necessary to
perfect the claim, and an explanation of why such material or information is
necessary; and

 

  (iv)

a statement that any appeal of the denial must be made by giving to the
Administrator, within sixty (60) days (or one hundred eighty (180) days in

 

9



--------------------------------------------------------------------------------

 

the case of a Disability claim) after receipt of the denial of the claim,
written notice of such appeal, such notice to include a full description of the
pertinent issues and basis of the claim.

 

  (b) Upon denial of a claim in whole or part, the claimant (or his duly
authorized representative) shall have the right to submit a written request to
the Administrator for a full and fair review of the denied claim, to be
permitted to review documents pertinent to the denial, and to submit issues and
comments in writing. Any appeal of the denial must be given to the Administrator
within the period of time prescribed under (a)(iv) above. If the claimant (or
his duly authorized representative) fails to appeal the denial to the
Administrator within the prescribed time, the Administrator’s adverse
determination shall be final, binding and conclusive.

The Administrator may hold a hearing or otherwise ascertain such facts as it
deems necessary and shall render a decision which shall be binding upon both
parties. The Administrator shall advise the claimant of the results of the
review within sixty (60) days (or forty-five (45) days in the case of a
Disability claim) after receipt of the written request for the review, unless
special circumstances require an extension of time for processing, in which case
a decision shall be rendered as soon as possible but not later than one hundred
twenty (120) days (or ninety (90) days in the case of a Disability claim) after
receipt of the request for review. If such extension of time is required,
written notice of the extension shall be furnished to the claimant prior to the
commencement of the extension. The decision of the review shall be written in a
manner calculated to be understood by the claimant and shall include specific
reasons for the decision and specific references to the pertinent Plan
provisions on which the decision is based. The decision of the Administrator
shall be final, binding and conclusive.

SECTION 15. FUNDING

 

15.1 Plan Unfunded. The Plan is unfunded for tax purposes and for purposes of
Title I of ERISA. Accordingly, the obligation of the Company to make payments
under the Plan constitutes solely an unsecured (but legally enforceable) promise
of the Company to make such payments, and no person, including any Participant
or Beneficiary shall have any lien, prior claim or other security interest in
any property of the Company as a result of this Plan. Any amounts payable under
the Plan shall be paid out of the general assets of the Company and each
Participant and Beneficiary shall be deemed to be a general unsecured creditor
of the Company.

 

15.2

Financial Vehicles. The Company may, in its sole discretion, acquire insurance
policies, annuities or other financial vehicles for the purpose of providing
future assets to the Company to meet its anticipated liabilities under the Plan.
Furthermore, the Company may create a grantor trust to pay its obligations
hereunder (a so-called “rabbi trust”), the assets of which shall be, for all
purposes, the assets of the Company. Such policies, annuities or other acquired
assets, shall at all times be and remain unrestricted general

 

10



--------------------------------------------------------------------------------

 

property and assets of the Company or property of the trust established pursuant
to this Plan. Participants and Beneficiaries shall have no rights, other than as
general creditors, with respect to any such policies, annuities or other
acquired assets. In the event that a trust is established under this section,
the Company shall remain liable for paying the benefits under this Plan.
However, any payment of benefits to a Participant or Beneficiary made by the
trust shall satisfy the Company’s obligation to make such payment to such
person.

SECTION 16. AMENDMENT AND TERMINATION

The Company reserves the right, by action of its Board in its sole discretion,
to retroactively or prospectively amend, modify or terminate this Plan at any
time. If the Company terminates the Plan, no liquidation and payment of benefits
shall occur as a result of the termination; provided, however, that the Company
may, in its discretion, provide by amendment to the Plan for the liquidation and
termination of the Plan where:

 

  (a) the termination and liquidation does not occur proximate to a downturn in
the financial health of the Company and Affiliates;

 

  (b) the Plan and all arrangements required to be aggregated with the Plan
under Section 409A of the Code are terminated and liquidated;

 

  (c) no payments, other than those that would be payable under the terms of the
Plan and the aggregated arrangements if the termination and liquidation had not
occurred, are made within twelve (12) months of the date the Company takes all
necessary action to irrevocably terminate and liquidate the Plan;

 

  (d) all payments are made within twenty-four (24) months of the date the
Company takes all necessary action to irrevocably terminate and liquidate the
Plan; and

 

  (e) the Company and its Affiliates do not adopt a new arrangement that would
be aggregated with any terminated arrangement under Section 409A of the Code, at
any time within three (3) years following the date the Company takes all
necessary action to irrevocably terminate and liquidate the Plan.

Notwithstanding the above, the Company may, in its discretion, provide by
amendment to liquidate and terminate the Plan where the termination and
liquidation occurs within twelve (12) months of a corporate dissolution taxed
under Section 331 of the Code, or with the approval of a bankruptcy court
pursuant to 11 United States Code Section 503(b)(1)(A), provided that all
amounts deferred under the Plan are included in the Participants’ gross incomes
in the latest of the following years (or, if earlier, the taxable year in which
the amount is actually or constructively received):

 

  (x) the calendar year in which the termination and liquidation occurs;

 

  (y) the first calendar year in which the amount is no longer subject to a
substantial risk of forfeiture; or

 

11



--------------------------------------------------------------------------------

  (z) the first calendar year in which the payment is administratively
practicable.

Notwithstanding the above, the Company may, in its discretion and pursuant to
irrevocable action, provide by amendment to liquidate and terminate the Plan
where the termination and liquidation occurs within the thirty (30) days
preceding or the twelve (12) months following a Change in Control, provided that
the Plan and all arrangements required to be aggregated with the Plan under
Section 409A of the Code are terminated and liquidated with respect to each
Participant who experiences the Change in Control, and provided that under the
terms of the termination and liquidation all such Participants are required to
receive all amounts of compensation deferred under the Plan and all aggregated
arrangements within twelve (12) months of the irrevocable amendment.

SECTION 17. NO ASSIGNMENT

Except as may be provided in Section 13, Participant’s right to the amount
credited to his or her account under the Plan shall not be subject in any manner
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment by creditors or other obligors of the Participant or
the Participant’s Beneficiary.

SECTION 18. TERMINATION FOR CAUSE

If the Participant’s relationship with the Company and all Affiliates is
terminated for cause, no benefits (other than those attributable to the
Participant’s deferrals pursuant to Section 4) shall be due or payable under the
terms of the Plan, and such Participant’s Account(s) (less such Participant’s
interest in the Account(s) attributable to such deferrals) shall be forfeited.
For purposes of this Section, “cause” shall mean (i) conviction of robbery,
bribery, extortion, embezzlement, fraud, grand larceny, burglary, perjury,
income tax evasion, misapplication of company funds, false statements in
violation of 18 U.S.C. Sec. 1001, and any other felony that is punishable by a
term of imprisonment of more than one year, or (ii) any breach of the
Participant’s duty of loyalty to the Company, any acts of omission in the
performance of his company duties not in good faith or which involved
intentional misconduct or a knowing violation of law, or any transaction in the
performance of his company duties from which the Participant derived an improper
personal benefit.

SECTION 19. SUCCESSORS AND ASSIGNS

The provisions of this Plan shall be binding upon and inure to the benefit of
the Company, its successors and assigns, and the Participant, his or her
Beneficiaries, heirs, legal representatives and assigns.

SECTION 20. NO CONTRACT OF EMPLOYMENT

Nothing contained herein shall be construed as a contract of employment between
a Participant and the Company, or as a right of the Participant to continue in
employment with the Company,

 

12



--------------------------------------------------------------------------------

or as a limitation of the right of the Company to discharge the Participant at
any time, with or without cause.

SECTION 21. INDEMNIFICATION AGAINST THIRD PARTY CLAIMS

Each Participant, by executing an election form and becoming a Participant
hereunder, acknowledges and agrees to indemnify and hold the Company harmless
from and against any damages, losses and expenses (including, without
limitation, litigation costs incurred by the Company in connection with the
administration of the Plan) arising from third-party claims and/or disputes
involving such Participant’s Plan interest (including, without limitation, tax
liens and levies, creditors’ claims, garnishment and bankruptcy proceedings, and
proceedings in domestic relations court).

SECTION 22. HOLD HARMLESS OF CORPORATE AGENTS

The Company, and its directors, officers and employees, shall be free from
liability, joint or several, for personal acts, omissions, and conduct, and for
the acts, omissions and conduct of duly appointed agents, in the administration
of this Plan so long as taken in good faith.

SECTION 23. TAXES; NO GUARANTEE OF TAX CONSEQUENCES

The Company shall be entitled to withhold and remit any federal, state and local
taxes from any distribution made hereunder which such Company believes are
necessary, appropriate, or required by relevant law, regulation or ruling. The
Company makes no representation, warranty or guarantee of any federal, state or
local tax consequences of participation in the Plan to any Participant or
beneficiary thereof, or any personal representative or attorney-in-fact of any
such Participant or beneficiary.

SECTION 24. NOTICE

Any notice, consent or demand required or permitted to be given under the
provisions of the Plan shall be in writing (in paper or electronic form), and
shall be signed by the party giving or making the same. If such notice, consent
or demand is mailed, it shall be sent by United States certified mail, postage
prepaid, addressed to the addressee’s last known address as shown on the records
of the Company. The date of such mailing shall be deemed the date of notice,
consent or demand. Any person may change the address to which notice is to be
sent by giving notice of the change of address in the manner aforesaid.

SECTION 25. FACILITY OF PAYMENT

If a distribution is to be made to a minor, or to a person who is otherwise
incompetent, then the Plan Administrator may, in its discretion, make such
distribution (i) to the legal guardian, or if none, to a parent of a minor payee
with whom the payee maintains his or her residence, or (ii) to

 

13



--------------------------------------------------------------------------------

the conservator or committee or, if none, to the person having custody of an
incompetent payee. Any such distribution shall fully discharge the
Administrator, the Company and Plan from further liability on account thereof.

SECTION 26. GOVERNING LAW

This Plan shall be interpreted in a manner consistent with Section 409A of the
Code and the guidance issued thereunder by the Department of the Treasury and
the Internal Revenue Service and shall also be subject to and construed in
accordance with the provisions of ERISA, where applicable, and otherwise by the
laws of the State of Ohio, without regard to the conflict of law provisions of
any jurisdiction.

IN WITNESS WHEREOF, the Company, by its duly authorized officer, has caused this
amended and restated Plan to be executed as of the 23rd day of June, 2010.

 

CHART INDUSTRIES, INC. By:  

/s/ Mark H. Ludwig

  Authorized Officer

 

14